Citation Nr: 1629891	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-41 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), emphysema, and asbestosis, to include as due to asbestos exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training with the Army National Guard from May 1958 to November 1958, and served on active duty from December 1959 to May 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.

The Board denied the Veteran's claims in an August 2013 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's August 2013 decision, and remanded the matter for compliance with the terms of the Joint Motion.  The case was returned to the Board and remanded to the Agency of Original Jurisdiction (AOJ) in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

In their February 2014 joint motion, the Parties noted that the Board had remanded the Veteran's claims in January 2013 with instructions for the RO to afford the Veteran an examination by a VA pulmonologist.  The Veteran was subsequently afforded VA examinations in February and March 2013, but neither was conducted by a pulmonologist.  As such, the Parties agreed that an additional examination, this time by a pulmonologist, was warranted.  Accordingly, the Board remanded the Veteran's claims in August 2014 for an examination, with specific instructions that it be conducted by a VA pulmonologist.  The Veteran was subsequently afforded a VA examination in February 2015.  The examiner diagnosed COPD, which she attributed to a history of smoking, and ruled out any asbestos-related lung condition.  However, a review of the record shows that the February 2015 examiner was a nurse practitioner, not a pulmonologist.

In this regard, the Board notes that a remand by the Court or the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Veteran's VA examination was not conducted by a pulmonologist, neither the Court's nor the Board's remand instructions have been complied with.  As such, a remand for an additional VA opinion is necessary.

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim of entitlement to service connection for a respiratory disability.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make the claims file available to a VA pulmonologist, to determine the nature and etiology of any diagnosed lung condition present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the pulmonologist.

Following a review of the relevant records and lay statements, the pulmonologist should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lung condition is etiologically related to the Veteran's periods of active military service, to include in-service asbestos exposure.  If the pulmonologist determines that an opinion cannot be formed without an additional clinical examination, such an examination should be scheduled.

In providing his or her opinion, the pulmonologist must consider and discuss the following:

a) A May 2010 diagnosis by Dr. G. Vazquez's of "COPD and a superimposed volume restrictive process, probably asbestosis";

b) The September 2011 private plethysmography report;

c) The November 2011 VA examiner's finding that a September 2011 CT scan showed "evidence of asbestos related changes"; and

d) February 2015 private treatment notes indicating that X-rays showed "chronic changes compatible with [COPD] ALONG WITH calcified lymph nodes and calcified lung nodules that are not necessarily associated to tobacco exposure, and are most consistent with granulomatous disease," and stating that the Veteran's lung disease was most likely "from a combination of tobacco exposure, chronic granulomatous disease and exposure to asbestos in the past."

The pulmonologist is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The pulmonologist must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The AOJ must review the examination report and ensure that it is compliant with the Board's remand directives, and, if not, take immediate corrective action.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




